             Case 5:20-cv-04011-LHK Document 62 Filed 05/19/21 Page 1 of 2



 1   MICHAEL D. GRANSTON
        Deputy Assistant Attorney General
 2   ERIC WOMACK
        Assistant Branch Director
 3   INDRANEEL SUR
       Trial Attorney
 4     Civil Division, Federal Programs Branch
       indraneel.sur@usdoj.gov
 5     D.C. Bar No. 978017
       P.O. Box 883
 6     Washington, D.C. 20044
       Telephone: (202) 616-8488
 7     Facsimile: (202) 616-8470
 8   Counsel for the United States of America
 9
10                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN JOSE DIVISION
12
                                                         Case No. 5:20-cv-04011-LHK
13
     KIMBERLY CARLESTE
14   NEWMAN, et al.,                                     UNITED STATES OF AMERICA’S
                                                         NOTICE OF RECENT EXECUTIVE
15                   Plaintiffs,                         ORDER

16           vs.

17    GOOGLE LLC, et al.,                                Action Filed: June 16, 2020
                                                         Trial Date: None Set
                     Defendants.                         Rule 5.1 Notice Filed: June 16, 2020
18
19
20
21
22
23
24
25
26
27
28

      UNITED STATES’S NOTICE OF RECENT EXECUTIVE ORDER                     U.S. DEPARTMENT OF JUSTICE
      Case No. 5:20-cv-04011-LHK                                         Civil Division, Federal Programs Branch
                                                                                        P.O. Box 883
                                                                                  Washington, DC 20044
                                                                                    Tel: (202) 616-8488
            Case 5:20-cv-04011-LHK Document 62 Filed 05/19/21 Page 2 of 2



 1         The President issued Executive Order 14029 of May 14, 2021 (Revocation of
 2   Certain Presidential Actions and Technical Amendment), 86 Fed. Reg. 27025 (May
 3   19, 2021). Section 1 of Exec. Order 14029 provides that the Executive Order
 4   addressed in the Rule 5.1 notice in this action (Doc. 4), Executive Order 13925 of
 5   May 28, 2020 (Preventing Online Censorship), is revoked.
 6         A copy of Exec. Order 14029, as printed in the Federal Register, is attached.
 7
 8   DATED: May 19, 2021                     Respectfully submitted,
 9
                                             MICHAEL D. GRANSTON
10                                           Deputy Assistant Attorney General
11
                                             ERIC WOMACK
12                                           Assistant Branch Director
13
                                             INDRANEEL SUR
14                                           Trial Attorney
15
                                             By: /s/ Indraneel Sur
16                                              INDRANEEL SUR
17                                           U.S. Department of Justice
                                             Counsel for the United States of America
18
19
20
21
22
23
24
25
26
27
28

     UNITED STATES’S RECENT EXECUTIVE ORDER - 1 -                          U.S. DEPARTMENT OF JUSTICE
     Case No. 5:20-cv-04011-LHK                                          Civil Division, Federal Programs Branch
                                                                                        P.O. Box 883
                                                                                  Washington, DC 20044
                                                                                    Tel: (202) 616-8488
